Citation Nr: 1004361	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an extraschedular rating for residuals of a 
lumbosacral injury, discectomy, and laminectomy at L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had service from September 1973 to September 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The claims folder was subsequently 
transferred to the RO in Denver, Colorado.

This matter was previously before the Bard in January 2009.  
At that time, entitlement to a rating in excess of 40 
percent for residuals of a lumbosacral injury, discectomy, 
and laminectomy at L4-L5 was denied.  However, the question 
of entitlement to an extraschedular evaluation was remanded 
for additional development.  Specifically, that matter was 
referred to the Director of Compensation and Pension Service 
(CPS) under 38 C.F.R. § 3.32( b)(1).  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record does not show that the Veteran's 
service-connected residuals of a lumbosacral injury, which 
is rated 40 percent disabling on a schedular basis, results 
in an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards; the disability has not necessitated frequent 
hospitalizations, nor has it caused marked industrial 
impairment, and the 40 percent rating takes into account 
significant functional impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent on an extraschedular basis for residuals of a 
lumbosacral injury have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 
3.326 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes 
his multiple contentions, as well as service treatment 
records, and both VA and private treatment records, and 
examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The notice should also 
address the rating criteria or effective date provisions 
that are pertinent to the appellant's claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
  
In the present case, the February 2009 letter from the AMC 
satisfies the aforementioned mandates.  Specifically, this 
letter informed the Veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected residuals of a lumbosacral injury presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedule standards.  The 
letter also informed the Veteran of VA's duty to assist the 
Veteran in obtaining evidence, as well as how VA determines 
the disability rating and effective date.  Finally, the 
letter informed the Veteran that VA would schedule a medical 
examination or obtain a medical opinion if the AMC deemed it 
necessary to make a decision on the claim.  The claim was 
readjudicated following such letter, curing any timing 
defect.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records and 
private treatment records, assisted the veteran in obtaining 
evidence, and afforded the Veteran VA examination in 
February 2004.  Additionally, the Board finds that a new 
examination is not necessary, as the current record is 
sufficient and adequate to determine whether the Veteran's 
service-connected back disability is so severe as to result 
in an exceptional or unusual disability picture causing 
marked interference with employment or requiring frequent 
hospitalization.  

Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file, and the Veteran 
has not contended otherwise. 

Discussion

The Veteran here is in receipt of a 40 percent schedular 
rating for his low back disability.  He is also in receipt 
of 40 percent rating for associated neurologic 
manifestations affecting the right lower extremity and a 20 
percent rating for associated neurologic manifestations 
affecting the left lower extremity.  For consideration in 
this decision is whether such schedular evaluations 
adequately reflect the severity of his disability picture or 
if extra-schedular compensation is required.

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

Furthermore, an exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In the present case, in a January 2009 decision, the Board 
found that the Veteran did not warrant a disability 
evaluation in excess of 40 percent for residuals of a 
lumbosacral injury, discectomy, and laminectomy at L4-L5.  
In the same decision, the Board remanded the aforementioned 
issue to the RO, so that the RO would refer the claim to the 
Director, Compensation and Pension Service (CPS).  

In June 2003, during the course of VA outpatient treatment, 
the Veteran reported chronic back pain and further contended 
that he worked at a desk all day and thus maintained a 
sedentary lifestyle due to chronic pain and obesity.  The 
Veteran was diagnosed with chronic low back pain and failed 
back syndrome.  

In September 2003 the Veteran underwent a Magnetic Resonance 
Imagining (MRI) of the lumbar spine.  The VA radiologist 
diagnosed the Veteran with degenerative and postsurgical 
changes at multiple levels, including, large and free 
fragment of disc in the spinal canal and lateral recess on 
the left L2 vertebra, resulting in spinal stenosis of the L2 
vertebra.    

An October 2003 VA outpatient treatment report indicated 
that the Veteran sought medical treatment for his chronic 
back pain and reported experiencing weakness of both his 
right and left legs.  He also stated that his back pain had 
worsened over the past several weeks.  

A November 2003 private treatment record indicated that the 
Veteran sought treatment for upper thoracic and low back 
pain, as well as bilateral leg symptoms.  At the time, the 
Veteran reported extreme back pain.  Upon examination and an 
MRI, the physician diagnosed the Veteran with large 
schmorl's node at T11, mild central disk bulges at T6-7 and 
T7-8, mild left foraminal narrowing at T11-12, multilevel 
moderate to severe stenosis in the lumbar spine, and disc 
protrusions at L3-4 and L4-5.  

The Veteran underwent a VA examination in February 2004.  He 
reported that he first injured his back in 1975 while moving 
furniture, and was subsequently diagnosed with a herniated 
disc.  He reported that he had his first surgery in February 
1975, which was a laminectomy at L4-L5.  He indicated that 
he had three additional surgeries, including during the 
summer of 1981 for a repeat laminectomy at L4-L5, in 
December 1985 for a spinal stenosis fusion at L4-L5, and in 
December 1991 for a spinal stenosis surgery at L4-L5.  The 
Veteran also had 12 epidural injections, including two 
during the past year for intractable pain.  He further 
contended that he had participated in physical therapy 
throughout the years and that he was prescribed pain 
medication for his service-connected back disability.  

On physical examination, the Veteran slowly rose from a 
sitting position and walked awkwardly across the hallway to 
the examination room.  He had a fairly smooth gait, without 
a limp, and he did not use an assistive device or a brace to 
walk.  The Veteran stood independently and walked on his 
toes and heels.  On range of motion, he flexed forward to 40 
degrees prior to complaining of pain and stiffness.  The 
Veteran extended backward 20 degrees.  Lateral flexion was 
35 degrees bilaterally, which was accompanied by some 
discomfort through the entire range of motion.  Rotation was 
35 degrees bilaterally.  

The examiner diagnosed the Veteran with severe degenerative 
changes of the lumbar spine and failed back syndrome with 
arachnoiditis.  On range of motion, the examiner also 
included indicated additional functional loss of 70 degrees 
of forward flexion, 10 degrees of extension backward, 15 
degrees of lateral flexion, and 10 degrees of rotation due 
to pain and stiffness.   

In late February 2004 the Veteran's employer reported, that 
upon review of the Veteran's annual and sick leave usage 
from 2003 to the present, the Veteran utilized all of his 
leave for his ongoing back problems.  Furthermore, the 
Veteran's employer indicated that he was granted 240 hours 
of advanced sick leave in 2003, which had since been used.  

An October 2004 VA outpatient treatment record indicated 
that the Veteran sought a reevaluation of his back problems.  
The Veteran reported attending physical therapy and 
indicated that his overall pain control was slowly 
improving.  The Veteran also reported taking prescription 
medications for his back pain.  
   
In a December 2004 VA outpatient treatment record the 
Veteran stated that his back pain interfered with his job 
and life over the past year.  He indicated that his job was 
tiring, and that while he currently handled a full schedule, 
he had to rest immediately after work and throughout the 
entire weekend.  

In February 2005 the Veteran's employer reported that the 
Veteran suffered from back problems, and as a result, missed 
a significant amount of work.  He further contended, that in 
2004, the Veteran took 14.5 weeks off due to his back pain.  

In May 2005 the VA afforded the Veteran an MRI of the lumbar 
spine.  He was diagnosed with degenerative changes at 
multiple levels with mild spinal stenosis.    
  
A late May 2005 VA rehabilitation note indicated reports of 
persistent pain in the lower lumbar area.  On physical 
examination, the Veteran had a flattened thoracic region, 
mild upper kyphosis and a slight accentuation of a lumbar 
lordosis.  He had some lateral tenderness of the pelvic rim, 
particularly on his right side.  His sensation was decreased 
in the L5-S1 distribution below the knee and in the anterior 
and lateral thigh on both the right and left sides.  The 
Veteran's gait was slightly flexed forward at the hips with 
a positive tilted pelvis.  On range of motion there was a 
slight rotation at the L2-3 level to the left and thoracic 
segments to the right.  The Veteran's forward flexion was 50 
percent of normal and his lateral bend was restricted more 
so on the left versus the right side.  The Veteran's 
straight leg raise demonstrated pain at approximately 50 
degrees and continued to approximately 70 degrees.  His 
Faber's test was positive on the right side and negative on 
the left side.  The Veteran's Gaenslen's and piriformis 
stretch test were negative.  His sacral squish test was also 
negative.   The examiner diagnosed the Veteran with multiple 
failed lumbar surgeries and noted that his MRI showed 
evidence of congenital and degenerative stenosis due to 
osteophytosis and lateral recess stenosis.  

In a January 2006 VA outpatient treatment record, the 
Veteran reported that he heard a "pop" in his back when he 
rolled over in bed.  He denied bladder or bowel 
incontinence.  The Veteran stated that he did not want any 
further surgical or radiological evaluations at the present 
time.  He indicated that physical therapy was too painful 
and thus he had been receiving injections from a pain 
specialist.  He complained of severe leg cramps for the past 
few years, which seem to be worsening.  The Veteran 
indicated that he continued to work despite his chronic pain 
issues.  

On appeal in January 2009, the Board remanded the case for 
additional development.  In a February 2009 letter, the 
Appeals Management Center (AMC) requested evidence to 
support and extraschedular evaluation.  The Veteran did not 
submit any additional evidence.  Subsequently, the AMC 
referred the Veteran's claim for an extraschedular rating to 
the Director of CPS.  Thereafter, in a June 2009 letter, the 
Director of CPS indicated that he had reviewed the Veteran's 
claims file.  The Director noted that the 55 year-old 
Veteran's claim that he was entitled to a higher evaluation 
for his degenerative joint disease of the lumbar spine 
because he missed a lot of time from his work as an 
administrator for the Social Security Administration in 
2004.  The Director indicated that he also reviewed the 
February 2005 letter received from the Veteran's employer 
indicating that the Veteran took 14 weeks of sick and annual 
leave in 2004 due to his back pain.  The Director further 
noted that subsequent outpatient medical records indicate 
that the Veteran continues to work at his desk job, and no 
additional evidence has been submitted to show that the 
Veteran lost time from work due to his service-connected 
back disability.  The Director concluded that, as the 
Veteran was still gainfully employed, an extraschedular 
evaluation for his back disability was not warranted.  

Upon review of the evidence of record, the Board finds that 
the Veteran does not warrant an extraschedular rating for 
his service-connected back disability, as the evidence does 
not demonstrate that his disability has produced an 
exceptional or unusual disability picture with such related 
factors as frequent hospitalization or marked interference 
with employment to render impractical the application of the 
regular schedular standards.  Specifically, there is no 
evidence that the Veteran's service-connected back 
disability has resulted in the Veteran having frequent 
periods of hospitalization for related symptoms; review of 
the record does not show that the Veteran has ever been 
hospitalized for his back disability.  

Finally, the preponderance of the evidence does not 
demonstrate that there has been marked interference with 
employment.  In a June 2003 VA outpatient treatment note the 
Veteran reported chronic back pain and further contended 
that he worked at a desk all day and thus maintained a 
sedentary lifestyle due to chronic pain and obesity.  In a 
December 2004 VA outpatient treatment record, the Veteran 
indicated that his job was tiring, and that while he 
currently handled a full schedule, he had to rest 
immediately after work and throughout the entire weekend.  

The Board acknowledges the February 2005 letter from the 
Veteran's employer indicating that he took 14.5 weeks off 
from work in 2004 due to his back pain.  However, such 
occupational impairment has already been appropriately 
accounted for in the Veteran's combined 80 percent 
evaluation throughout the rating period on appeal.  
Moreover, in a subsequent January 2006 VA outpatient 
treatment record, the Veteran indicated that he continued to 
work despite his chronic pain issues.

In light of the foregoing, the Board finds that the 
Veteran's service-connected back disability is not 
manifested by an exceptional or unusual disability picture 
to render impractical the application of the regular 
schedular standards.  The current 40 percent disability 
rating, as well as the 40 and 20 percent evaluations for 
related neurologic symptoms in the right and left legs, 
respectively, adequately compensates the disability picture 
that has been presented.  Moreover, the general rating 
formula for the spine provides evaluations in excess of the 
40 percent assigned, and the neurologic criteria also afford 
higher evaluations.  However, the evidence does not 
demonstrate that the criteria for such evaluations have been 
shown.  This weighs against a finding that the disability 
picture is so severe as to be beyond contemplation under the 
regular rating schedule.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Entitlement to an extraschedular rating for residuals of a 
lumbosacral injury, discectomy, and laminectomy at L4-L5 is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


